Citation Nr: 1101587	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  03-28 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) as a result of sexual trauma.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a decision dated September 2007, the Board denied a claim of 
service connection for PTSD, which the Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an order dated November 2008, the Court remanded this matter to 
the Board pursuant to the terms of a Joint Motion for Remand 
(JMR).

In July 2009, the Board addressed the concerns raised by the JMR 
by remanding to the RO a separate claim of service connection for 
an acquired psychiatric disorder, and denying the claim of 
entitlement to service connection for PTSD.  The Veteran appealed 
this decision to the Court.  In an order dated March 2010, the 
Court again remanded this matter to the Board pursuant to the 
terms of a JMR.

The Board notes that a Circuit Court in Charlotte County, Florida 
found the Veteran incompetent and committed him to a state 
institution in April 2005.  However, the Veteran has 
representation and there is no indication that he is receiving 
inadequate counsel for VA purposes.

In October 2010, the Veteran's current attorney of record 
submitted additional evidence and argument in support of this 
claim, to include a July 2010 opinion from Dr. J.M. which has not 
been considered by the RO.  The Veteran's attorney specifically 
waived RO consideration of this evidence in the first instance.  
As such, the Board may proceed to appellate consideration of the 
case.


FINDING OF FACT

The Veteran's PTSD, first diagnosed after service, does not 
result from a verified in-service stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal after 
a statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely disagreement 
with the decision (NOD), VA must respond by explaining the basis 
for the decision to the veteran (SOC), and finally the veteran, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In the original February 2003 rating decision, the RO addressed a 
claim of service connection for PTSD (claimed as PTSD/emotionally 
unstable/major chronic depression).  In March 2003, the Veteran's 
representative submitted an NOD on the issue of service 
connection for PTSD, but the Veteran's statement alluded to 
service connection for a "mental disorder due to psychic 
trauma."  The claim was thereafter adjudicated by the RO, and 
pursued by the Veteran, as a claim of service connection for 
PTSD.

According to the JMR in November 2008, the Veteran has 
continuously pursued on appeal a claim of service connection for 
an acquired psychiatric disorder, to include PTSD.  The Veteran's 
psychiatric disorder has been variously diagnosed as an anxiety 
disorder, depression, adjustment disorder with mixed anxiety and 
depressed mood, major depressive disorder (MDD), and PTSD.

The Veteran voiced complaint of anxiety in service which is a 
symptom of several of his currently diagnosed psychiatric 
disorders.  A decision by the Court, in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (issued well after the Board's first decision 
in this case) clarified the scope of a claim on appeal by holding 
that when a claimant makes a claim, he/she is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Accordingly, pursuant to the JMR and 
Clemons, the Board now has before it a claim seeking service 
connection for all psychiatric symptoms.

As a general matter, VA recognizes that complaints, findings, and 
diagnosis of a psychiatric disorder in service or shortly 
thereafter, although relevant to claims for psychiatric disorders 
generally, are not necessarily relevant to a claim for service 
connection for PTSD, the manifestations of which are often 
delayed for some time after the experience of a stressor.  
38 C.F.R. § 3.303(d).  Moreover, specific regulatory requirements 
must be met to establish service connection for PTSD.  38 C.F.R. 
§ 3.304(f); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996), rev'g 5 Vet. App. 549 (1993).

The Board further notes that a grant of service connection for 
PTSD would not necessary moot a claim of service connection for 
an acquired psychiatric disorder, or vice versa.  As addressed 
more fully below, the Board finds no credible corroborating 
evidence that the Veteran was exposed to an in-service stressor 
productive of his PTSD.  In the absence of such a finding, or a 
diagnosis of PTSD in service (which is not contended or shown), 
the Board has no basis to award service connection for PTSD.

On review of the entire evidentiary record, the Board finds that, 
both factually and legally, the PTSD and acquired psychiatric 
disorder claims are not inextricably intertwined.  Simply stated, 
a Veteran may be service-connected for one disability, but not 
the other, or both.  As such, the Board will treat these 
factually and legally distinct claims as separate claims and 
adjudicate them accordingly.  See generally Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (holding that claims are inextricably 
intertwined where a decision on one issue would have a 
"significant impact" on another, and that impact in turn 
"could render any review by this Court of the decision [on the 
claim before the Court] meaningless and a waste of judicial 
resources."). 

In this case, the Board makes the following finding of fact: the 
adjudication of the PTSD claim does not have any pertinent impact 
of the claim of service connection for an acquired psychiatric 
disorder other than PTSD, which has been remanded to the RO for 
adjudication and is not before the Board at this time.  

Notably, the parties to the JMR in March 2010 did not raise any 
issue concerning this finding of fact, first made by the Board in 
the July 2009 decision.  

The March 2009 JMR states that the "Board remanded the claim of 
entitlement to service connection for an acquired psychric 
disorder other than PTSD.  Therefore, that claim is not subject 
to this [the JMR's] remand."

It would be unfair and unreasonable for this issue to be raised 
in a subsequent JMR by the parties.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 4th 
edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. 
§ 3.304(f).  The Court has taken judicial notice of the mental 
health profession's adoption of the DSM- IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service and 
the claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  73 Fed. Reg. 64208 (Oct. 29, 2008) 
(codified at 38 C.F.R. § 3.304(f)).

For PTSD diagnosed after service, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors (except as provided in matters involving exposure to 
fear of hostile military or terrorist activity).  Cohen, 10 Vet. 
App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

"Just because a physician or other health professional accepted 
appellant's description of his Vietnam experiences as credible 
and diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is 
not required to accept an appellant's uncorroborated account of 
his/her active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

However, the fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subjected to rocket attacks during 
time that veteran was stationed at the base).  In other words, 
the veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Effective July 13, 2010, VA revised its regulations to relax the 
evidentiary stressor verification requirements when a veteran was 
exposed to fear of hostile military or terrorist activity.  See 
75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. 
§ 3.304(f).  See also 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective date of applicability of 38 C.F.R. 
§ 3.304(f) to July 13, 2010).  Under these revisions, if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  Id.

With respect to a claimed stressor involving trauma of a sexual 
nature, the Court has noted that there are special evidentiary 
procedures for PTSD claims based on personal assault.  Patton v. 
West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-
1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an 
extremely personal and sensitive issue, many incidents of 
personal trauma are not officially reported, and the victims of 
this type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is often 
necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 
38 C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based 
on in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Evidence 
of behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) (3).

In cases specifically involving claimed personal assault, the 
existence of a stressor in service does not have to be proven by 
the "preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 
Vet. App. 393, 399 (1998).  See also Patton, 12 Vet. App. at 279-
280.  Furthermore, the Court clarified in YR and Patton that the 
general rule discussed in Moreau, that after-the-fact medical 
nexus evidence cannot establish the occurrence of the claimed in-
service stressor, does not apply to claims for PTSD based on 
sexual assault.

In cases where there are conflicting statements or opinions from 
medical professionals, it is within the Board's province to weigh 
the probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any piece 
of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 38 U.S.C.A. 
§ 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) 
(declining to adopt the treating physician rule for adjudicating 
VA benefits).  Regardless of the source, an examination report 
must minimally meet the requirement of being sufficiently 
complete to be adequate for the purpose of adjudicating the 
claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the 
probative value of an opinion, as the claims folder generally 
contains all documents associated with a veteran's disability 
claim, including not only medical examination reports and service 
treatment records (STRs), but also correspondence, raw medical 
data, financial information, RO rating decisions, Notices of 
Disagreement, materials pertaining to claims for conditions not 
currently at issue and Board decisions disposing of earlier 
claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 
403-04 (1997) (review of claims file not required where it would 
not change the objective and dispositive findings made during a 
medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008) (holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on 
an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA benefits 
system, the Court has indicated that recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the adjudicator's decision.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA 
benefits system, VA medical examiners and private physicians 
offering medical opinions in veterans' benefits cases are 
essentially considered expert witnesses.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules 
of Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding factors 
to be used by VA adjudicators in evaluating the probative value 
of a medical opinion.  The factors identified in Fed.R.Evid 702 
are as follows:

(1) The testimony is based upon sufficient facts or 
data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles and 
methods reliably to the facts of the case.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  

Another way stated, VA has an equipoise standard akin to the rule 
in baseball that "the tie goes to the runner."  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The Veteran alleges that his PTSD results from various incidents 
of sexual assault, physical assault and verbal assault inflicted 
upon himself.  He also alleges witnessing the beatings and 
torture of fellow service mates.  As addressed more fully below, 
there is no service department record documenting that the 
Veteran was sexually assaulted in service or was otherwise 
exposed to the claimed stressors.  

As noted above, VA recognizes that many incidents of personal 
trauma are not officially reported.  M21-1MR, Part IV, subpart 
ii.1.D.17.  Thus, the Board must carefully examine the record to 
determine whether alternative evidence exists to corroborate the 
claimed stressor, or stressors.  More importantly, the Board must 
also carefully review the Veteran's statements and his overall 
creditability. 

On review of the Veteran's statements and arguments, the Veteran 
primarily describes the following in service stressors:

1) the Veteran alleges that, during boot camp, he 
witnessed other soldiers being tortured and beaten, 
being forced to wet themselves and drink their own 
urine, being beaten unconscious, and being locked in 
closets;

2) the Veteran next alleges that, on the last day of 
qualifying day at the rifle range, he was ordered to 
the bathroom by his drill instructors, ordered to take 
off his clothes, was beaten by a broomstick 20 to 30 
times from the back of his neck to his lower legs, 
received sexual taunts, had a broomstick repeatedly 
inserted into his anal cavity about 10 to 14 inches in 
depth (or was sexually assaulted anally according to 
other statements of record) which caused damage to his 
"inter sphincter and colon wall," had experienced 
rectal bleeding which caused him to eventually pass 
out, and was "dumped" at the hospital steps 
"unconscious";

3) the Veteran next alleges that, approximately one 
week later upon his return to boot camp, he was 
sexually taunted and punched in the gut and groin area 
and kicked in the head, back, ribs and testicles.  The 
Veteran was then forced to smell (or perform oral sex 
according to a different statement) his drill 
instructor's penis.  He recalls staggering back to the 
barracks, having rectal bleeding and passing out, and 
being taken by ambulance to the hospital.  Out of 
fear, he told Naval doctors he had fallen down and 
notes that those medical records had disappeared.  He 
recalls losing weight, to 134 pounds, before being 
sent to communications school;

4) thereafter, the Veteran describes syncopal episodes 
while awaiting orders for Vietnam, and having to be 
placed on medical hold.  He was assigned clerk duties 
at Headquarter (H&S) Company near the brig, which 
involved checking and keeping track of "brig rats."  
He requested an MOS change and transfer from this 
assignment due to his inability to tolerate witnessing 
beatings, torture and sexual assault of "brig rats" 
who screamed "horrible cries of pain" during the 
night.  He recalled a stack of name cards 1/2 inch 
thick of brig rats he could not account for, and 
learned by hearsay hand accounts that the brig rats 
had been tortured, killed and buried at an isolated 
location in the foothills of Camp Pendleton.  He 
himself had witnessed what appeared to be 3 dead 
soldiers being placed on a jeep, taken to the 
foothills and apparently torched with a flame-thrower; 
and

5) thereafter, the Veteran contacted Life Magazine, 60 
Minutes, several other news organizations and his 
senator "to tell them what was going on."  After 
this incident, he describes witnessing a "friend" 
who committed suicide by hanging, and having a rifle 
held to his head to prevent him from investigating 
other soldiers being destroyed by flame-throwers in 
the foothills.

In an effort to corroborate his stressors, the Veteran claims 
that current X-ray evidence of an abnormality at the T12 vertebra 
confirms a physical assault.  He has submitted a photograph which 
he alleges depicts swollen eyes and loss of weight.  He alleges 
that medical records confirming his treatment for the physical 
wounds, to include rectal bleeding, have been stripped from his 
STRs.  He reports that, during service, he confided in a 
Christian Men's Service Man's Center of these events.  He has 
also submitted photographs of various parts of Camp Pendleton 
where some of the alleged incidents took place, and the pictures 
of the alleged drill instructors and commanders who perpetrated 
the alleged acts of violence.

Additionally, the Veteran submitted an October 1969 article from 
LIFE Magazine, entitled "REVOLUTION: What are the causes? How 
does it start? Can it happen here?" describes incidents of 
barbarism, boot camp degradation and fraternity hazing which 
occurred at Camp Pendleton.  The article describes prisoners at 
Camp Pendleton, otherwise known as brig rats, being physically 
beaten, "hog-tied," being chained to ceilings, being placed in 
an "ice-box," and being made to urinate in tin cans which 
stayed in their cells.  The jail conditions involved 
overcrowding, lack of access to medical care, drug abuse, and 
racial riots.

The information was obtained by former prisoners, a chaplain and 
a medical officer.

Additional news articles described that incidents of sexual 
assault occurred in the military, claimed by 22,500 male veterans 
in a survey of 1.7 million.

Additionally, statements from family members and friends have 
provided observations of the Veteran's physical and emotional 
condition.  One friend reported his personal awareness that the 
Veteran had experienced serious physical bowel troubles and 
mental stress while in the military.  His mother and brother 
recalled the Veteran returned from service very withdrawn, quiet, 
thin and pale, which was a change from his pre-service demeanor 
of being full of laughter and smiling.  It was remembered that 
the Veteran contacted his congressman, but he didn't immediately 
disclose the details of his troubles.  Various other 
acquaintances and business associates attested to the Veteran's 
honesty and strength of character.

The Veteran served on active duty from December 1967 to January 
1969.  STRs show that he frequently complained of constipation, 
bloody stools, abdominal pains, facial numbness and headaches due 
to nervousness and anxiety.  Notably, the Veteran's bloody stools 
were attributable to hemorrhoids.  A sigmoidoscopy and barium 
enema in May 1968 was reported as normal.

The Board finds that the normal sigmoidoscopy and barium enema 
results in May 1968, in conjunction with the diagnosis of 
bleeding hemorrhoids, provides strong evidence against this 
claim.  Notably, the Veteran has alleged permanent and severe 
damage to his rectum as a result of sexual assaults with a 
broomstick (and possibly rape) which occurred during basic 
training (and previous to the sigmoidoscopy).  

Here, we have an OBJECTIVE and INTRUSIVE medical examination 
which affirmatively found no evidence of rectum abnormalities, 
let alone damage of the sphincter and the colon wall.  Thus, not 
only is this event not corroborated by any evidence, but it is 
contradicted by the normal sigmoidoscopy result in May 1968 which 
totally undermines the credibility of the Veteran's alleged 
assertion of rectal damage caused by physical assault or rape.  

In evaluating this aspect of the claim, the Board places greater 
probative weight to the findings of the military examiners who 
have greater expertise and training than the Veteran to determine 
whether damage of the sphincter and the colon wall had been 
evidenced in 1968.

Furthermore, the objective medical findings of bleeding 
hemorrhoids explains the etiology of the Veteran's rectal 
bleeding.

Thus, the Board finds two separate bases which tend to undermine 
the overall credibility of the Veteran assertions, explanations 
and theories.

The Board further notes that, despite these multiple 
examinations, the military physicians did not document on any 
occasion bruising, swelling, etc. which would clearly be 
associated with the type of severe beating alleged to the 
Veteran's back, neck, lower legs, anal cavity, gut, groin, ribs, 
and testicles.  Thus, the Veteran's allegations of such severe 
beatings are not consistent with the clinical examination 
findings or lack thereof.

Thus, the Board finds an additional basis which tends to 
undermine the overall credibility of the Veteran assertions, 
explanations and theories.

It is important to note that in this case we not only have no 
objective evidence that supports this claim, but affirmative 
evidence that refutes the Veteran's claims.

The STRs also note that the Veteran had additional bouts of 
anxiety as a result of being confronted with "minor stress" 
including orders which would have sent him to Vietnam and the 
rigors of military exercises.  Consequently, he requested a 
transfer to a different military occupational specialty (MOS), a 
humanitarian transfer, or discharge from the service, indicating 
that he could not take the physical exertion.

Although anxiety and a request for a change in an MOS are 
potential indicators of a stressor in service, the Board finds 
that they were more than likely related to the Veteran's 
inability to deal with the stresses of physical exertion, as 
related by the Veteran himself to military examiners for his 
requested MOS change.

Thus, the Board finds an additional basis to undermine the 
current allegations alleged by the Veteran, which consists of the 
Veteran's own stated reasons for requesting an MOS change made 
contemporaneous in time to the events in question.

In addition, STRs show that the Veteran had numerous outpatient 
consultations in August 1968, at which time a military physician 
diagnosed him with an emotionally unstable personality with 
hypochondriasis.  At a mental status evaluation in September 
1968, the Veteran revealed that he had a long history of 
continuous headaches and pains in his abdominal cavity, 
previously treated with Darvon and tranquilizers.  The Veteran 
also noted a history of "pulling out his hair" due to a 
"nervous" condition requiring treatment from a family doctor, 
enuresis until age 7 or 8, and sleepwalking until age 9.  The 
Veteran admitted that he stuttered when nervous and that he had 
occasional nightmares.  Later that month and in November 1968, 
the Veteran was put on medical hold for additional psychiatric 
evaluations.

Thus, the Board finds the Veteran's own self-report of pre-
service anxiety troubles tends to refute the allegation that 
anxiety symptoms first began in service and, thus, provides 
"marker" evidence of a personal assault.

Additionally, the Board finds medical opinion from a Medical 
Board who, upon interview and examination of the Veteran as well 
as an underlying knowledge of the circumstances at that time, 
found that the Veteran had a pre-existing personality 
disorder "manifested by excitability and ineffectiveness when 
confronted by minor stress, and with interpersonal relationships 
continuously fraught with fluctuating emotional attitudes 
because of strong and poorly controlled anxiety."  
(emphasis added).

Thus, the Medical Board report provides significant evidence 
against this claim.  First, it provides medical opinion that the 
Veteran manifested anxiety symptoms prior to service, tending to 
refute the allegation that anxiety symptoms first began in 
service and, thus, provides "marker" evidence of a personal 
assault.  

Furthermore, the Medical Board report explains why the Veteran 
manifested anxiety symptoms in service, his inability to handle 
minor stress and difficulty with interpersonal relations, which 
also tends to refute the allegation that the anxiety symptoms 
"must" constitute marker evidence of a personal assault.  

Moreover, the Veteran's own statements in service as well as the 
medical opinion in service undermines the credibility and/or 
reliability of the Veteran's lay witnesses who do not recall the 
Veteran as having any emotional disturbances prior to his entry 
into service.

On this point, the Board notes that these lay witnesses are 
attempting to recall events more than 30 year ago.  Thus, their 
capacity to remember events clearly are subject to the vagaries 
of memory with the passage of time.  

Furthermore, there is a complete contradiction between the 
Veteran's very specific and detailed recollections of pre-service 
troubles involving "pulling out his hair," enuresis, 
nervousness, sleepwalking and stuttering and the lay witness 
recollections of the Veteran being full of laughter and smiling, 
undermining their credibility.  

The Board does not doubt that, at times, the Veteran had laughed 
and smiled before service.  However, the lay witness 
recollections of no pre-service troubles at all clearly are at 
variance with the Veteran's own specific statements that are 
deemed exceptionally trustworthy, as they were offered to 
military examiners in the context of seeking appropriate 
treatment at that time.  See Lilly's An Introduction to the Law 
of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state 
jurisdictions, including the federal judiciary and Federal Rule 
803(4), expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).  
See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision).

To be clear, the Board specifically finds that the Veteran's 
statements made to examiners during service on the issue of 
preservice symptoms greatly outweighs the less specific 
statements by the lay witnesses made 30 events after the events 
in question, which contradict statements made by the Veteran 
himself.

Additionally, the recollections of the Veteran having mental 
stress and intestinal troubles in service are documented, and 
attributable to an emotionally unstable personality with 
hypochondriasis as well as hemorrhoids.  These statements do not 
lend any support to corroborating an in-service stressor 
productive of PTSD.  The service medical records in this case are 
particularly detailed, totally undermining the Veteran's case 
when closely reviewed.  

Thus, the Board finds additional reasons which undermine the 
credibility and current allegations of the Veteran.

On this point, the Board notes that the Veteran's attorney has 
requested the Board to apply the presumption of soundness 
standard as to whether the Veteran manifested any anxiety type 
symptoms prior to service.  The issue at hand involves a claim of 
service connection for PTSD, which was diagnosed many years after 
service.  This is not a case wherein the Board is making any 
factual determination as to whether the PTSD disability existed 
prior to service.  See 38 U.S.C.A. § 1111.  Notably, the claim of 
service connection for an acquired psychiatric disorder is not 
before the Board at this time, but awaiting development on 
remand.

The Board further notes that the Medical Board diagnosed the 
Veteran with a pre-existing personality disorder, for which 
anxiety was a symptom thereof.  In general, personality disorders 
are considered congenital or developmental defects and, 
therefore, are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, the presumption of 
soundness would not apply to a personality disorder diagnosis.

In any event, the issue on appeal concerns verification of the 
alleged personal assault stressors and, in particular, whether 
the Veteran's anxiety symptoms provide "marker" evidence in 
this case.  In making this determination, the Board bases its 
determination upon all evidence of record including the Veteran's 
own statements before service, during service and after service.  
38 U.S.C.A. § 7104.  The presumption of soundness standard under 
38 U.S.C.A. § 1111 simply does not apply to this finding of fact.

Thus, the Board specifically declines to apply the presumption of 
soundness standard under 38 U.S.C.A. § 1111 for the purposes of 
evaluating the credibility of evidence, the consistency of 
evidence and the potential marker evidence in this case.

Overall, the Veteran's STRs are negative for evidence of any 
injury consistent with his claimed sexual/physical assaults and 
actually provide highly probative affirmative evidence against 
such a finding.  The Veteran's rectal bleeding was attributable 
to hemorrhoids, and the normal sigmoidoscopy result in May 1968 
totally undermines the credibility of the Veteran's alleged 
assertion of rectal damage caused during basic training.  
Further, the Veteran did not seek any medical treatment for any 
physical injuries consistent with the claimed assaults.  Beyond 
this, the Board must find that, overall, the service record 
provides evidence against this claim.

The Veteran's STRs also include a letter written by the Veteran 
to his Congressman W.T.S.  The Veteran described a 10-month 
history of ill-health and constipation problems which had not 
resolved with laxative use.  He had passed out 4 times during 
field training with additional symptoms of psychogenic headache 
and nervous conditions.  He noted a prior history of a nervous 
condition in grade school, wherein he used to pull out his hair.  
With regard to his constipation problems, he noted that his 
records of treatment had been lost but "[a]s far as I know, I 
have nothing internally wrong, which would cause my bowels not to 
function properly..." The Veteran further indicated an MOS 
change as a typist in an office, noting that his commanding 
officer was pleased with his work and had been a great help in 
restoring his ego.  However, as he continued to experience 
symptoms of constipation, headache and facial numbness, he 
requested the Congressman's assistance in his matter.

Overall, the Veteran's letter to his congressman provides further 
strong evidence against this claim.  The Veteran's own 
handwritten statement, describing pre-service nervous symptoms, 
undermines the credibility and/or reliability of the Veteran's 
lay witnesses who "do not recall" the Veteran as having any 
psychiatric disturbances prior to his entry into service.  

Furthermore, the Veteran himself indicated he had "nothing 
internally wrong" with his bowels, undermining his current 
allegation of permanent rectal damage incurred during basic 
training.  Moreover, the Veteran attributed his syncopal episodes 
to his psychogenic symptoms and not physical assaults.

Additionally, the Veteran's letter to his congressman undermines 
his current allegations of a request for an MOS change as a clerk 
due to his exposure to "brig rat" torture events.  The 
Veteran's MOS was changed to a clerk as a means to alleviate his 
stress caused by inability to handle physical exertion, as 
corroborated by service records and the Veteran's letter to his 
congressman.  In this letter, the Veteran described this MOS 
change as restoring his ego rather than causing further emotional 
distress.  Notably, this letter is conspicuously absent any 
report of physical abuse occurring at Camp Pendleton to either 
the Veteran or others.

Overall, the Veteran's letter to his Congressman provides 
evidence against this claim.  Notably, the Veteran made no 
mention of being aware of physical/sexual abuse to himself or 
others, any incidents involving brig rats, or handling any duties 
pertaining to brig rats.

The Board notes that the Veteran did not report any psychiatric 
problems or sexual assaults in service until a motor vehicle 
accident in October 1999, more than thirty years after service.  
At the time of treatment the Veteran's past medical history was 
noted to be non-contributory "except for some panic attacks."  
After the accident, the Veteran reported a number of personal and 
psychological problems to various physicians.  As a result of the 
accident, the Veteran reported losing his job and being unable to 
support his family.  Shortly thereafter, the Veteran's wife and 
children left him and he lost his home to foreclosure.  The 
Veteran's wife filed for divorce.  Divorce proceedings indicated 
that the wife kept most of the marital possessions and the 
Veteran claimed to be homeless.

Subsequently, VA outpatient treatment records from June 2002 to 
September 2002 show a current diagnosis of adjustment disorder 
with mixed anxiety and depressed mood.  The physician provided 
this diagnosis based on a serious motor vehicle accident which 
left the Veteran with many neurological and musculoskeletal 
injuries.

The Board finds that such records are found to provide evidence 
against this claim, clearly indicating a disorder related to an 
event well after service.

The Veteran also submitted statements from his mother, brother, 
and sister, in which each relates observations of changes in the 
Veteran's behavior after discharge from service.  In addition to 
the evidence contemporaneous in time with service previously 
discussed, additional evidence submitted by the Veteran shows 
that he married in 1970 and had a successful career as an 
advertising salesman as evidenced by his numerous commendations 
and awards from several businesses with whom he worked.  His 
marriage lasted over thirty years and he had five children.

However, VA records show that his personal and financial 
situation did not deteriorate until after the 1999 motor vehicle 
accident.  Hence, the post-service medical treatment record, as a 
whole, indicates that the Veteran's depression and anxiety were 
the result of his motor vehicle accident and not due to any 
psychiatric disorder, PTSD, or military sexual trauma.

The Veteran also claims that he had multiple rectal and colon 
surgeries in the 1970s as a result of the sexual assaults he 
experienced in service.  In addition to the evidence 
contemporaneous in time with service previously discussed, the 
post service evidence provides further evidence undermining the 
credibility of this assertion.

In September 2002, the Veteran informed Dr. J.T. of having a 
colonoscopy performed one year previous and surgical repair to 
the rectal sphincter due to trauma.  He also reported a history 
of "rectal tears 2° Marine Corps."  He otherwise reported a 
history of melanosis coli secondary to laxative dependence due to 
rectal tears suffered in the Marine Corps.

However, in October 2001, the Veteran reported to W.H.P., Ph.D., 
that his motor vehicle accident in 1999 caused "the muscles 
holding his colon in place" to be "severely torn."

Such a statement, by the Veteran himself, undermines his current 
contentions.

Further undermining the Veteran's contentions, an October 1999 
examination report from Dr. H.S. reflects that the Veteran 
reported a relevant past medical history of abdominal surgery 
"for a twisted colon and an appendectomy at age seven" (the 
appendectomy history reported on the entrance examination) as 
well as a fistulectomy sometime thereafter.  A February 2003 VA 
clinical record includes the Veteran's report of a history of 
colon resection as a child and sphincter surgery in "1985" due 
to constipation.

More importantly, clinical records from Dr. D.E.G. in 2000 show 
that the Veteran sought treatment for constipation problems 
present "for quite [a]while."  At that time, he reported a past 
medical history of hemorrhoid surgery and fistulectomy.  A 
colonoscopy performed in August 2000 demonstrated a large amount 
of melanosis coli.  Notably, no evidence of rectal tears or 
damage was reported.

Furthermore, there is no surgical report of record describing 
repair of rectal damage or tears.  However, subsequent 
evaluations found the Veteran to have a bleeding duodenal ulcer.

Overall, the Veteran's history of treatment reported to these 
treating physicians conflicts with his report of multiple rectal 
and colon surgeries in the 1970s and "rectal tears 2° Marine 
Corps," further undermining the credibility and reliability of 
the Veteran's allegations.  Furthermore, there is a complete 
absence of any medical documentation confirming the existence of 
"rectal tear."  The time frame for the fistulectomy, of unknown 
origin, was performed in 1985 by one version of history provided 
by the Veteran, which is many years after service.

Quite simply, the Veteran himself is an unreliable historian on 
the whole matter involving his colon abnormalities.

The Board must further observe that, in a statement received in 
May 2004, the Veteran reports having a "split personality" 
since his motor vehicle accident in 1999, and that his other 
personality caused events leading to his arrest and incarceration 
of which he had been unaware.  In April 2003, the Veteran 
reported to a VA clinician of having memory difficulties 
following his 1999 motor vehicle accident.  Currently, the 
Veteran is incarcerated based upon an incompetency finding.  This 
provides further evidence tending to show the unreliability of 
the Veteran's statements overall.

The Board is cognizant of a May 2003 Report and Recommendation of 
a General Master in connection with divorce proceedings in 
Charlotte County, which found that the Veteran was injured 
mentally and physically while serving in the Marine Corps.  This 
finding was apparently based upon the testimony of the Veteran 
and his spouse.  Such a finding is not binding upon the Board, 
and does not serve to corroborate a stressor under 38 C.F.R. 
§ 3.304.

Coincident with his divorce, the Veteran testified that his drill 
instructor raped him, that he witnessed tortures, rape, and 
murder, and that he personally blew the whistle on this activity.  
However, the Veteran presented no evidence or testimony to 
corroborate these claims.

The Veteran also alleges that an abnormality of his T-12 vertebra 
provides corroborating evidence of a physical assault in service.  
For example, an October 1999 radiology report described a 
Schmorl's node at T-12 attributed to a previous compression-type 
trauma.

The record reflects that the Veteran was involved in a motor 
vehicle accident in 1998 resulting in left shoulder and back 
pain.  A magnetic resonance imaging scan in August 1998 first 
demonstrated a superior endplate deformity involving T-12.  This 
defect was not described as previously existing, and there is no 
evidence of this abnormality in service or the intervening 
decades prior to 1998.  This evidence, in and of itself, does not 
corroborate a physical assault in service.

The Veteran also alleges that he witnessed the beatings, torture 
and killings of "brig rats."  In addition to the fact that 
there is no evidence that he was assigned duties involving "brig 
rats", the Veteran's letter to his congressman undermines his 
current allegations that he was exposed to any such events at 
all.

Furthermore, the Board must find that the Veteran's assertion of 
having a 1/2 thick pile of index cards of missing "brig rats" 
reportedly killed and buried on the grounds of Camp Pendleton is 
incredulous on its face, and need not be accepted by the Board.  
There is no such allegation provided in the magazine article 
provided by the Veteran.

The Veteran also refers to a photograph taken of him during 
service which purportedly shows the residuals of trauma to the 
facial area and eye.  Assuming that facial trauma is shown, the 
Veteran's allegations in this case are insufficient to 
corroborate whether such trauma is due to a physical/sexual 
assault rather than another cause unrelated to the allegations.  
Notably, the Veteran alleged telling military doctors that his 
injury was due to a fall.  Unfortunately, the Veteran's overall 
credibility is so severely impeached in this case as to render 
any of his allegations as lacking reliability and probative value 
regarding his alleged stressors.

The Veteran has presented witness statements attesting to his 
good character and honesty.  As reflected by all of the evidence 
prior to the motor vehicle accident in 1999, this appears to be 
true.  However, the Veteran never reported any of the claimed 
events prior to 1999 and the record after that accident clearly 
reflects psychiatric difficulties which have impaired the 
Veteran's ability to recall events accurately.

The Board also acknowledges that the Veteran holds a diagnosis of 
PTSD by R.J.G., M.Ed., who is a licensed mental health counselor.  
This diagnosis is based on test results, evidence of sleep 
disturbance, hypervigilance, increased startle effect, and the 
Veteran's own "verbalization" while under treatment from May 
2003 to November 2003.

In this regard, R.J.G. opined that his symptomatology and 
maladaptive coping skills were extremely consistent with those 
who experienced military sexual trauma.  Indeed, R.J.G. 
determined that the Veteran's sexual trauma "did likely as not 
occur."  Furthermore, in April 2005, the Veteran submitted a 
court document which determined that the Veteran has PTSD.

In particular, the Veteran's licensed mental health counselor has 
referred to the Veteran's current symptoms as being extremely 
consistent with those who experienced military sexual trauma, and 
corroborating that the alleged event "did likely as not occur."  
This provides some evidence tending to corroborate a personal 
assault stressor in service.

As noted above, "[j]ust because a physician or other health 
professional accepted the appellant's description of his active 
service experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for post-traumatic stress disorder."  
Wilson, 2 Vet. App. at 618.  

Clearly, there is no legal requirement that a claims folder be 
reviewed.  However, it is also clear that an analytical review 
concerning the probative weight, if any, to assign to a medical 
opinion involves consideration as to whether the opinion is based 
upon sufficient facts or data, is the product of reliable 
principles and methods, and whether the examiner has applied the 
principles and methods reliably to the facts of the case.  See 
Nieves- Rodriguez, 22 Vet. App. 295 (2008).

As demonstrated in this opinion (as well as the previous opinion 
in September 2007 and a more expanded opinion in July 2009), the 
Board has an intimate knowledge of the facts and circumstances of 
the Veteran's case before service, during service and after 
service which includes significant conflicting information being 
provided by the Veteran himself.  Importantly, R.J.G. has made a 
credibility determination based solely upon interview of the 
Veteran's assertions, which the Board finds are entirely not 
credible.  R.J.G. did not review the Veteran's STRs, his private 
medical records, or his SSA records, all of which are found to 
provide evidence against this claim including the credibility of 
the currently alleged military assault stressors.  

Unfortunately, R.J.G. lacks an understanding of the true facts of 
the case which renders his opinion meaningless for purposes of 
this appeal.

Furthermore, the Veteran's attorney presented a July 2010 opinion 
from Dr. J.M., based upon review of the entire claims folder.  
This examiner has a personal opinion that the Veteran has been a 
"very" credible historian.  In fact, this physician provided 
his own personal opinion that the Board's credibility 
determination was unsupportable, stating "I have never seen a 
decision by the Board of Veterans' Appeals that is so at variance 
with the facts of record." 

This examiner first notes that, in February 1968, the Veteran was 
provided a secret level security clearance for which it is 
asserted, based upon Dr. J.M.'s own personal "experience" as a 
Veteran, would not have been granted had the Veteran shown any 
psychiatric disturbances which did not appear until 7 months 
later (September 1968) when he was placed on medical hold.  

This examiner also asserted that, until September 1968, an 
objective reader would find that the Veteran's performance had 
been acceptable undermining a determination that the Veteran's 
troubles pre-existed service.

This examiner than determined that a lengthy Medical Board Report 
in November 1968 was informative on three significant points (1) 
the Veteran's own report of early signs of anxiety which ipso 
facto preceded service, (2) a reiteration of a clean bill of 
health and good performance prior to the troubles that began in 
the fall of 1968, and (3) the Veteran's stated dislike of going 
to Vietnam but nevertheless his willingness to go anyway.  

It was noted that the Veteran's anxiety was a "hallmark sign of 
PTSD," which apparently constituted a marker for his assault at 
Camp Pendleton involving a beating from his neck all over the 
back, buttocks and legs as well as assault with a broom handle.  
This examiner found that it was unlikely that anyone at Camp 
Pendleton would have sided with the Veteran's allegations against 
his superior, which the examiner opined was the basis for VA's 
relaxed evidentiary standards for personal assault cases.

The examiner next found that the statement from the Veteran's 
mother and sister, who described the Veteran's behavioral change 
after being administratively discharged, also constituted 
credible marker evidence.  This examiner found that these 
statements were "absolutely consistent" with the Veteran's 
allegations of his Camp Pendleton experience.  It was further 
noted that Dr. R.G., who was clearly an expert in MST, concurred 
in this conclusion.

This examiner further concluded that the Veteran's recollections 
of events have been "remarkably consistent" adding an aura of 
credibility.  It was further noted that the Veteran's reluctance 
to discuss his PTSD until many years from service was consistent 
with the symptomatology associated with PTSD.  

Overall, the examiner found that the Veteran was "very 
credible" and that it was believed that it was as likely as not 
that the Veteran manifested PTSD and that the symptoms of the 
disorder were directly related to the "assault at Camp Pendleton 
in 1968."  This conclusion was based on the Veteran's testimony 
as well as the supporting statements by his family, which were 
considered independent bases for the conclusion.  The examiner 
concluded that "[n]othing I read in the record would alter my 
opinion."

Unfortunately, the Board must reject in full the assessment 
provided by Dr. J.M. as it not only conflicts with the credible 
lay and medical evidence, but also conflicts with the alleged 
version of events offered by the Veteran himself.

According to the opinion from Dr. J.M., the Veteran was 
functioning completely fine with a good bill of health and good 
performance until the "fall of 1968."  Thus, according to 
this opinion, there is no marker evidence for a sexual 
assault occurring prior to the fall of 1968.  

If so, that would exclude verification for the events which 
occurred during basic training as told and alleged by the 
Veteran himself that includes:

1) during boot camp, he witnessed other soldiers being 
tortured and beaten, being forced to wet themselves 
and drink their own urine, being beaten unconscious, 
and being locked in closets;

2) that, on the last day of qualifying day at the 
rifle range, he was ordered to the bathroom by his 
drill instructors, ordered to take off his clothes, 
was beaten by a broomstick 20 to 30 times from the 
back of his neck to his lower legs, received sexual 
taunts, had a broomstick repeatedly inserted into his 
anal cavity about 10 to 14 inches in depth (or was 
sexually assaulted anally according to other 
statements of record) which caused damage to his 
"inter sphincter and colon wall," had experienced 
rectal bleeding which caused him to eventually pass 
out, and was "dumped" at the hospital steps 
"unconscious"; and

3) that, approximately one week later upon his return 
to boot camp, he was sexually taunted and punched in 
the gut and groin area and kicked in the head, back, 
ribs and testicles.  The Veteran was then forced to 
smell (or perform oral sex according to a different 
statement) his drill instructor's penis.  He recalls 
staggering back to the barracks, having rectal 
bleeding and passing out, and being taken by ambulance 
to the hospital.  Out of fear, he told Naval doctors 
he had fallen down and notes that those medical 
records had disappeared.  He recalls losing weight, to 
134 pounds, before being sent to communications 
school;

Notably, the chronology of these events is clearly delineated by 
the Veteran in a written statement received in November 2002.  
Thus, the opinion set forth by Dr. J.M. actually undermines the 
Veteran's claim as Dr. J.M. found no marker evidence for any 
event occurring during basic training.

The Board finds that Dr. J.M. has not conducted a factually 
accurate review of the record.  The Veteran's November 2002 
written statement regarding the chronology of events speaks for 
itself, and cannot be reasonably construed as alleging the sexual 
assault incidents as occurring at Camp Pendleton in the fall of 
1968.  Rather, the Veteran claimed that all of the sexual assault 
type of events (which are nonetheless internally inconsistent) 
occurred during basic training, for which Dr. J.M. has found no 
evidence to indicate a behavior change until many months 
thereafter.

According to the Veteran's own allegations, the events which 
occurred at Camp Pendleton in the fall of 1968 involved the so-
called "brig rat" events, his request to change an MOS to 
escape the "brig rat" events, his later witnessing of a friend 
committing suicide, and his having a gun held to his head to 
prevent him from investigating other soldiers being destroyed by 
flame-throwers in the foothills.  Dr. J.M.'s opinion makes no 
mention of these events being corroborated by any marker 
evidence.  The fragility of the allegedly "objective" medical 
opinion become increasing clear with even a modest review of the 
evidentiary record.

Dr. J.M. is entitled to find as "very" credible and consistent 
the Veteran's stressor allegations (which, the Board must note, 
includes the Veteran's statement of having a gun held to his head 
to prevent him from investigating other soldiers being destroyed 
by "flame-throwers" in the foothills Camp Pendleton and that he 
has a 1/2 thick pile of index cards of missing "brig rats" 
reportedly killed and buried on the grounds of Camp Pendleton in 
unmarked graves, but never provided to the police or VA).  The 
Board, however, is equally entitled to find as totally 
unbelievable that U.S. military personnel were regularly 
murdering fellow soldiers with "flame-throwers" in the 
foothills of Camp Pendleton on the evidentiary record before it.  
The fact that this doctor would find the Veteran "very" 
credible only undermines his objectivity with the Board.

Additionally, Dr. J.M. is entitled to his opinion on the proper 
interpretation of the timeline of events as alleged by the 
Veteran as well as his personal opinion that the Board's factual 
findings are "so at variance with the facts of record."  
However, the Board is the final trier of fact in this case and 
cannot plausibly interpret the Veteran's November 2002 statement 
in the same way as Dr. J.M.  The Board leaves this issue to the 
Court for final resolution.

In short, Dr. J.M.'s assertion that the record corroborates the 
Veteran's allegation of being sexually assaulted with a 
broomstick at Camp Pendleton in the fall of 1968 has no 
evidentiary value as there is no lay evidence that a sexual 
assault occurred at Camp Pendleton in the fall of 1968.  
The Veteran himself says otherwise.

The Board next notes that Dr. J.M. found that the Veteran's 
anxiety symptoms are a "hallmark sign of PTSD."  Dr. J.M. 
completely discounts the possibility that the Veteran could have 
had a pre-service history of anxiety symptoms, presumably based 
upon the granting of a secret security clearance for the Veteran 
and the Veteran's apparent ease with which he served his initial 
7 to 8 months of service.

However, this conclusion flies in the face of the Veteran's own 
assertions that his problems began during basic training, which 
was the only time the sexual assaults occurred.  This provides 
yet another factual inaccuracy underling the "objective" 
opinion being provided.

Furthermore, Dr. J.M. easily dismisses the STRs suggesting that 
the Veteran demonstrated anxiety symptoms prior to service, as 
part of a personality disorder.  Apparently, this all resolved in 
adolescence according to Dr. J.M.  

However, the Medical Board concluded otherwise, based upon 
interview and examination of the Veteran at that time.  In 
addition, these examiners had the opportunity to personally 
observe the Veteran as well as his demeanor and presentation at 
that time.  Based on these facts, the Board places greater 
probative weight to the opinion of military examiners regarding 
the onset of anxiety symptoms than Dr. J.M., as these examiners 
conducted actual examination and interview of the Veteran and had 
a greater sense of the circumstances affecting the Veteran at 
that time.  

On the other hand, Dr. J.M. relies heavily on post hoc 
rationalizations by the Veteran which are not deemed credible by 
the Board.  Furthermore, Dr. J.M. simply has a misunderstanding 
of the timeline of events as alleged by the Veteran himself, 
totally undermining any probative value to assign to Dr. J.M.'s 
"opinion" which is so strong and resolute that there is no 
evidence of record which could "alter" this opinion.  Clearly, 
there is considerable evidence against this claim.

Finally, the Board finds no requirement in 38 C.F.R. 
§ 3.304(f)(3), Patton, or YR requiring VA to blindly accept an 
examiner's interpretation of current clinical findings and a 
claimant's allegations as constituting competent medical evidence 
corroborating a personal assault stressor, this is the 
responsibility of the Board.  As explained more fully above, the 
Board rejects the Veteran's numerous claimed stressors claimed in 
this case based upon documentary evidence which refutes the 
Veteran's version of in-service events, and finds that the 
overwhelming evidence demonstrates that the Veteran allegations 
are not credible in any aspect concerning the alleged stressors.

It is important to understand that the Board is not simply 
finding the Veteran's stressors are "not confirmed."  The Board 
is finding that the Veteran's stressors statements are, in most 
cases, affirmatively rebutted by highly probative evidence of 
record, undermining all claims with the VA.

In light of the extensive litigation on this issue, leading to 
repeated vacates of prior Board decisions, the Board has must be 
as clear as possible regarding the final determination of Board: 
the Veteran is fabricating his stressors in service.  Therefore, 
any indications, or "marker" evidence contained within the 
service record does not provide a basis to grant this claim as 
the stressors they allegedly "mark" did not occur.  The Board 
finds abundant evidence, as cited above, that the Veteran is not 
a reliable historian.  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor of 
the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)." 

As the factual predicate for the "marker" type opinion is 
rejected, the Board finds that the opinion expressed by R.J.G. 
does not serve to corroborate that an in-service personal assault 
stressor at least as likely as not occurred.  Reonal, 5 Vet. App. 
at 461 (1993).  Similarly, the "opinion" from Dr. J.M. has no 
factual support as it contradicts the Veteran's own allegations 
and actually confirms a finding that there is no marker evidence 
for events which occurred prior to the fall of 1968, which 
includes all of the alleged sexual assault allegations.  This is 
not a "bare conclusory statement" (joint motion at page 2, 
citing Gabrielson v. Brown, 7 Vet. 36, 40 (1994), in its vacate 
of a 27 page Board decision which addressed this issue with 
extensive reasons and bases).

The Board must find that, overall, the service and post-service 
medical record outweighs the Veteran's claim that he has PTSD 
related to service many years ago.  Rather, the preponderance of 
the evidence establishes that the Veteran's PTSD, first diagnosed 
after service, does not result from a verified in-service 
stressor.  

In so deciding, the Board has rejected the Veteran's claimed 
version of in-service events as not being credible in totality, 
as is its duty under 38 U.S.C.A. § 7104.  The Board observes that 
the parties to this appeal have twice returned the case to the 
Board by means of JMRs purportedly on the basis for failure to 
provide sufficient reasons and bases to support its factual 
findings.  See 38 U.S.C.A. § 7104(d).  

The Board acknowledges its legal requirements in this case, to 
include providing reasons why favorable evidence has been 
rejected.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
However, the Board finds no legal requirement to refute every 
specific, detail alleged by a particular veteran in a claim 
which, in a case such as this, contains multiple inconsistent 
statements contained within numerous documents from a Veteran who 
also happens to be rated incompetent at this time.  

The Board issued a decision in July 2009 that was 27 pages in 
length, including pages 11 through 22 dedicated to discussing and 
analyzing the evidentiary record, hardly a "bare conclusory 
statement".  The Board is unaware of any legal obligation to 
prove and/or disprove each specific detail in this case.  Rather, 
it has a legal requirement to arrive at findings of fact which 
have a "plausible" basis.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 52 (1991), quoting United States v. U.S. Gypsum Co., 333 
U.S. 364, 395 (1948) (holding that a finding is " 'clearly 
erroneous' when ... the reviewing court is left with the definite 
and firm conviction that a mistake has been committed").

The parties to the JMR found that the Board erred in remarking 
that the Veteran's MOS change stemmed from anxiety relating to 
his potential assignment to Vietnam.  However, the STRs include 
medical opinion that even "minor" stress precipitated an 
anxiety stress reaction in the Veteran, and one of those 
stressful events discussed between the Veteran and military 
physicians involved orders sending the Veteran to Vietnam, and 
his subsequent request for an MOS change.  

Clearly, the Veteran's order to be sent to Vietnam was an issue 
that caused the Veteran some distress and anxiety, clearly 
indicated in the service record, requiring a discussion with 
military examiners.  The fact that the Veteran expressed a 
willingness to go anyway does not, in any way, establish a lack 
of anxiety or unwillingness to go.  To say otherwise is not being 
realistic or accepting a perfectly valid contextual analysis, 
which is clearly within the province of the Board if plausible.  
The parties, however, apparently determined that a definite and 
firm conviction existed that this statement was not plausible.  

Regardless, the parties to the JMR could have discounted the 
Board's statement in July 2009 and still found ample Board 
discussion of factual findings, including the Veteran's own 
statements, which attributed the MOS change to his inability to 
handle physical exertion, which was thoroughly and independently 
discussed on pages 15 and 16 of the July 2009 opinion.  This 
provided an independent basis for finding a non-marker MOS change 
that was clearly valid, as it was based on the Veteran's own 
statements.

The parties also asserted that the Board lacked an adequate 
rationale for determining that a medical opinion was not required 
in this case.  As held by the Court, a medical opinion based upon 
a rejected factual basis has no evidentiary value.  Reonal, 5 
Vet. App. 458 (1993).  In the July 2009 decision, as well as this 
one, the Board has acknowledged all contentions raised by the 
Veteran (as best that could be understood given his psychiatric 
impairments) and addressed those contentions as specifically as 
possible.  

The Board must address the material facts in the case and make 
credibility determinations.  In attempting to reconstruct events 
which occurred more than 30 years ago, it is clearly within the 
realm of the Board to identify the evidence for and against the 
claim and, where a specific analysis cannot be provided on a 
particular issue raised, rely upon a credibility determination to 
fill the evidentiary gap.  The Board has done so on three 
occasions now.  

Should the parties to the JMR deem this analysis deficient, they 
are requested to identify how the Board's finding is not 
plausible and, given the facts of this case, reverse any "non-
plausible" findings rather than return the case on another JMR.  
In short, the parties should make the findings of fact for the 
Board as the Board can find no further justifying rationale that 
could be provided.

The Board has a legal obligation to decide this case according to 
applicable legal statutes and regulations.  In this case, the 
Board is faced with a situation where a credibility determination 
regarding the veracity of the Veteran's allegations must be 
specifically made.  This is not a pleasant task.  The Board has 
now faced two separate JMR's, presumably on the basis for lack of 
adequate reasons and bases on the credibility issue (a key issue 
in this case).  Regardless of the underlying subject matter, a 
credibility determination against a claimant must be made in 
specific terms pointing to specific facts and circumstances 
refuting the allegations being made, when warranted.  Given the 
extensive ligation on this matter, the Board has had to make its 
termination in this case unambiguous (and blunt) notwithstanding 
the sensitive nature of the issue and the Veteran's current 
mental disability.  The Board has conducted this analysis 
pursuant to its legal mandates and as consistent as possible with 
the sensitivity of the subject matter at hand.  Less unambiguous 
findings would only lead to further joint motions, which 
continuously cite a lack of adequate reasons and bases on the 
credibility issue

Finally, the Board notes that the Veteran is not shown to be 
trained in matters requiring medical expertise, so that his 
various assertions of colon damage being caused in service and 
having PTSD related to service has little, if any no probative 
value.  In any event, his allegations of colon damage, the 
significance of his anxiety, etc. are refuted by the clinical 
findings and opinions by military examiners in service, who 
clearly have greater expertise than the Veteran in evaluating the 
nature and etiology of his complaints.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).  Hence, VA must 
deny the appeal. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In this case, RO letters dated November 2002, June 2003, April 
2006, and April 2007 informed the Veteran about the information 
and evidence not of record that is necessary to substantiate his 
claims, informed him about the information and evidence that VA 
will seek to provide, and informed him about the information and 
evidence he is expected to provide.

The April 2006 letter advised the Veteran of the criteria for 
establishing a disability rating and effective date of award, 
should service connected be established.

Important for this case, the June 2003 and April 2007 letters 
meet the notice requirements identified in Patton and required by 
38 C.F.R. § 3.304(f)(3), as it pertains to personal assault 
cases.

Overall, the notice letters provided to the Veteran have 
substantially complied with the notice content requirements. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b), 3.304(f)(3).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Patton, 12 Vet. App. 272 (1999).  Any timing deficiencies 
were cured with readjudication of the claim in the January 2007 
supplemental statement of the case and the Veteran's waiver of RO 
consideration of additional evidence received in April 2007 and 
October 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

To the extent that any notice deficiencies, the Veteran has not 
argued, and the record does not suggest, that any notice error in 
this case has resulted in prejudicial error.  Notably, no alleged 
notice errors are alleged in two separate JMRs.  On the totality 
of the circumstances in this case, the Board can find no notice 
error which has been prejudicial to the Veteran.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  Furthermore, given the occasion 
for two separate JMR reviews, it would be fundamentally unfair 
and a waste of scarce judicial resources to suddenly allege a 
prejudicial notice error in this stage of the proceedings.  This 
would include the clear lack of need to notify the Veteran of 
changes in the law concerning relaxed stressor rules involving 
fear of hostile military or terrorist activity as no such 
allegations have been made in this case.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's available STRs, VA 
clinical records, SSA records and all available private medical 
records identified by the Veteran as relevant to his appeal.  The 
parties to the two separate JMRs have not identified any 
additional relevant records pertaining to this appeal.  

The parties to the JMR have requested the Board to discuss 
whether VA has a duty to obtain medical opinion in this case.  
The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1), (2).  
Alternatively, an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

As addressed above, in appropriate circumstances for 
personal assault cases, VA may be required to submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3); 
Patton, 12 Vet. App. 272 (1999).

The Board must note that it undertook an extensive review of the 
record and the facts of this case.  In this respect, the Board 
has reviewed and considered the allegations of the Veteran and 
the opinion set forth by R.J.G. and Dr. J.M.  For purposes of 
this decision, the Board presumes a current PTSD diagnosis.

Furthermore, the Board acknowledges that the opinion from R.J.G., 
if accepted and presumed true, holds some evidentiary value with 
respect to corroborating a personal assault stressor in service.  
Similarly, if accepted and presumed true, the opinion from Dr. 
J.M., also would corroborate a personal assault stressor in 
service.

As discussed more fully above, the Veteran's whole story 
regarding his emotional difficulties, colon abnormalities, 
reasons for an MOS change and in-service experiences are 
completely lacking credibility and are false.  In key instances, 
his allegations are contradicted by documentary evidence of 
record in service and thereafter.  Overall, the Veteran's 
allegations and testimony regarding the alleged in-service events 
is rejected in full.  For these reasons, the Board finds that the 
opinions from R.J.G. Dr. J.M. must be fully rejected as being 
based on a factual history which is rejected by the Board.

Simply stated, no form of additional VA examination will provide 
a basis to grant this claim as the stressors cited by the Veteran 
in service did not occur.

However, if the parties to this appeal disagree with the Board's 
decision and determine that another JMR is necessary, the Board 
requests more specific instructions to avoid any further delay in 
final adjudication in this case.  In particular, the parties are 
requested to specifically identify which Board findings are not 
supported by a plausible basis, to reverse the particular finding 
or findings at issue, and then provide, in specific detail, what 
further actions are requested.  If any opinion is ordered, then 
the parties should clearly identify the accepted facts and the 
question being asked of an examiner (at this time, the Board 
would have no question to ask an examiner as the Board has found 
that the Veteran's alleged stressors in service did not occur). 

Otherwise, with respect to the PTSD issue on appeal, the Board 
finds that further development is not needed in this case because 
there is sufficient evidence to decide the claim.  The 
dispositive issue on appeal concerns whether the Veteran was 
exposed to any stressor in service found productive of his PTSD.  
On this record, the Board can find no factual basis for a VA 
examiner to provide an opinion in this case, either regarding the 
current diagnosis, etiology or potential "marker" information, 
without resorting to speculation and usurping the Board's factual 
determination that the Veteran's allegations of in-service 
stressors is not true.  As such, the Board finds no basis to 
obtain medical opinion in this case.

As noted above, the Veteran undoubtedly experienced anxiety 
symptoms in service, attributable to a diagnosed personality 
disorder.  The issue of continuity of symptomatology is not 
relevant to the PTSD claim being decided, which requires a 
finding of an in-service stressor.  The Board has remanded a 
claim of service connection for an acquired psychiatric disorder 
for adjudication which addresses some of the matters discussed in 
the prior JMR.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that VA can obtain.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, 16 Vet. App. 183 (2002).






ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


